Order, Family Court, New York County (Bruce Kaplan, J.), entered August 28, 1995, which, after a hearing, declared respondent to be the father of petitioner’s son, unanimously affirmed, without costs.
The testimony of both the mother and respondent, conceding that they had engaged in recurrent sexual relations during the time of probable conception, the unrebutted testimony of the mother that during the critical time period she had no sexual relations with any man other than respondent, and the HLA tests results indicating that there was a 99.89% probability of paternity with respect to respondent, provided clear and convincing evidence of respondent’s paternity (see, Matter of Fannie R. H. v Charles E., 116 AD2d 576).
Although the mother had, on three occasions, written to respondent that he was not the father of the child, she testified at the hearing that she sent such letters out of anger arising from the fact that respondent was seeing another woman. Since such testimony is not implausible and credibility issues are best resolved by the hearing court, the order of filiation should not be disturbed. Concur—Murphy, P. J., Rosenberger, Wallach, Kupferman and Nardelli, JJ.